


110 HR 1562 : Katrina Housing Tax Relief Act of

U.S. House of Representatives
2007-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1562
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 28, 2007
			Received; read twice and referred to the
			 Committee on
			 Finance
		
		AN ACT
		To amend the Internal Revenue Code of 1986
		  to extend and expand certain rules with respect to housing in the GO
		  Zones.
	
	
		1.Short titleThis Act may be cited as the
			 Katrina Housing Tax Relief Act of
			 2007.
		2.Extension and
			 expansion of low-income housing credit rules for buildings in the GO
			 Zones
			(a)Time for making
			 low-income housing credit allocationsSubsection (c) of
			 section
			 1400N of the Internal Revenue Code of 1986 (relating to
			 low-income housing credit) is amended by redesignating paragraph (5) as
			 paragraph (6) and by inserting after paragraph (4) the following new
			 paragraph:
				
					(5)Time for making
				low-income housing credit allocationsSection 42(h)(1)(B) shall not apply to an
				allocation of housing credit dollar amount to a building located in the Gulf
				Opportunity Zone, the Rita GO Zone, or the Wilma GO Zone, if such allocation is
				made in 2006, 2007, or 2008, and such building is placed in service before
				January 1,
				2011.
					.
			(b)Extension of
			 period for treating GO Zones as difficult development areas
				(1)In
			 generalSubparagraph (A) of section 1400N(c)(3) of such Code is
			 amended by striking 2006, 2007, or 2008 and inserting the
			 period beginning on January 1, 2006, and ending on December 31,
			 2010.
				(2)Conforming
			 amendmentClause (ii) of section 1400N(c)(3)(B) of such Code is
			 amended by striking such period and inserting the period
			 described in subparagraph (A).
				(c)Community
			 Development Block Grants not taken into account in determining if buildings are
			 federally subsidizedSubsection (c) of section 1400N of such Code
			 (relating to low-income housing credit), as amended by this Act, is amended by
			 redesignating paragraph (6) as paragraph (7) and by inserting after paragraph
			 (5) the following new paragraph:
				
					(6)Community
				Development Block Grants not taken into account in determining if buildings are
				federally subsidizedFor
				purpose of applying section 42(i)(2)(D) to any building which is placed in
				service in the Gulf Opportunity Zone, the Rita GO Zone, or the Wilma GO Zone
				during the period beginning on January 1, 2006, and ending on December 31,
				2010, a loan shall not be treated as a below market Federal loan solely by
				reason of any assistance provided under section 106, 107, or 108 of the Housing
				and Community Development Act of 1974 by reason of section 122 of such Act or
				any provision of the Department of Defense Appropriations Act, 2006, or the
				Emergency Supplemental Appropriations Act for Defense, the Global War on
				Terror, and Hurricane Recovery,
				2006.
					.
			3.Special
			 tax-exempt bond financing rule for repairs and reconstructions of residences in
			 the GO ZonesSubsection (a) of
			 section
			 1400N of the Internal Revenue Code of 1986 (relating to
			 tax-exempt bond financing) is amended by adding at the end the following new
			 paragraph:
			
				(7)Special rule for
				repairs and reconstructions
					(A)In
				generalFor purposes of section 143 and this subsection, any
				qualified GO Zone repair or reconstruction shall be treated as a qualified
				rehabilitation.
					(B)Qualified GO
				Zone repair or reconstructionFor purposes of subparagraph (A), the term
				qualified GO Zone repair or reconstruction means any repair of
				damage caused by Hurricane Katrina, Hurricane Rita, or Hurricane Wilma to a
				building located in the Gulf Opportunity Zone, the Rita GO Zone, or the Wilma
				GO Zone (or reconstruction of such building in the case of damage constituting
				destruction) if the expenditures for such repair or reconstruction are 25
				percent or more of the mortgagor’s adjusted basis in the residence. For
				purposes of the preceding sentence, the mortgagor’s adjusted basis shall be
				determined as of the completion of the repair or reconstruction or, if later,
				the date on which the mortgagor acquires the residence.
					(C)TerminationThis
				paragraph shall apply only to owner-financing provided after the date of the
				enactment of this paragraph and before January 1,
				2011.
					.
		4.GAO study of
			 practices employed by State and local governments in allocating and utilizing
			 tax incentives provided pursuant to the Gulf Opportunity Zone Act of
			 2005
			(a)In
			 generalThe Comptroller
			 General of the United States shall conduct a study of the practices employed by
			 State and local governments, and subdivisions thereof, in allocating and
			 utilizing tax incentives provided pursuant to the Gulf Opportunity Zone Act of
			 2005 and this Act.
			(b)Submission of
			 reportNot later than one year after the date of the enactment of
			 this Act, the Comptroller General shall submit a report on the findings of the
			 study conducted under subsection (a) and shall include therein recommendations
			 (if any) relating to such findings. The report shall be submitted to the
			 Committee on Ways and Means of the House of Representatives and the Committee
			 on Finance of the Senate.
			(c)Congressional
			 hearingsIn the case that the report submitted under this section
			 includes findings of significant fraud, waste or abuse, each Committee
			 specified in subsection (b) shall, within 60 days after the date the report is
			 submitted under subsection (b), hold a public hearing to review such findings.
			5.Modification of
			 collection due process procedures for employment tax liabilities
			(a)In
			 generalSection 6330(f) of the Internal
			 Revenue Code of 1986 (relating to jeopardy and State refund collection) is
			 amended—
				(1)by striking
			 ; or at the end of paragraph (1) and inserting a comma,
				(2)by adding
			 or at the end of paragraph (2), and
				(3)by inserting after
			 paragraph (2) the following new paragraph:
					
						(3)the Secretary has
				served a disqualified employment tax
				levy,
						.
				(b)Disqualified
			 employment tax levySection
			 6330 of such Code (relating to notice and opportunity for hearing before levy)
			 is amended by adding at the end the following new subsection:
				
					(h)Disqualified
				employment tax levyFor
				purposes of subsection (f), a disqualified employment tax levy is any levy in
				connection with the collection of employment taxes for any taxable period
				if—
						(1)the person subject to the levy (or any
				predecessor thereof) requested a hearing under this section with respect to
				unpaid employment taxes arising in the most recent 2-year period before the
				beginning of the taxable period with respect to which the levy is served,
				and
						(2)such levy is served
				before February 29, 2016.
						For
				purposes of the preceding sentence, the term employment taxes
				means any taxes under chapter 21, 22, 23, or
				24..
			(c)Effective
			 dateThe amendments made by this section shall apply to levies
			 served on or after the date that is 120 days after the date of the enactment of
			 this Act.
			6.Time for payment
			 of corporate estimated taxesSubparagraph (B) of section 401(1) of the
			 Tax Increase Prevention and Reconciliation Act of 2005 is amended by striking
			 106.25 percent and inserting 106.45
			 percent.
		
	
		
			Passed the House of
			 Representatives March 27, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
